Citation Nr: 0504376	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-46 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from July 1988 to August 
1988 and from January 1991 to January 1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).  

This case has previously come before the Board.  In June 
2002, service connection for contact dermatitis was denied.  
The issue of service connection for atopic dermatitis was the 
subject of additional development.  In September 2003, the 
issue of entitlement to service connection for atopic 
dermatitis was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in January 1997.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

Atopic dermatitis is attributable to service.  


CONCLUSION OF LAW

Atopic dermatitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An April 1987 service entrance examination report shows that 
the skin and lymphatics were normal.  In a June 1990 
prescreening form, the appellant indicated that he had not 
had any medical problems.  The July 1990 service entrance 
examination report shows that the skin and lymphatics were 
normal.  On the accompanying medical history he denied having 
or having had skin disease.  A November 1991 record of 
treatment notes a complaint of a rash on the upper arm for 
one week. Physical examination revealed red, patchy spots.  
The assessment was contact dermatitis.  

A July 1995 DD Form 689, Individual Sick Slip for illness, 
shows that the appellant reported a history of a rash on his 
chest and arm.  The examiner remarked that the rash was 
reoccurring.  The diagnosis was atopic dermatitis.  

VA outpatient treatment records, dated from July 1995 to 
January 1996, show complaints of a rash on his arm and chest.  
The assessment was atopic dermatitis.  

On VA examination in February 1996, the appellant reported 
that since Reserve service in 1988, he had had a rash all 
over his body that would come and go.  He reported that a 
rash also appeared on his face and would only resolve with 
triamincolone cream.  The relevant diagnoses were history of 
contact dermatitis with dermatographism; no active disease at 
this time, and atopic dermatitis, facies, controlled on 
medications.  

Photographs of the appellant were submitted.  The pictures 
are dated in 1996.  

At a personal hearing in January 1997, the appellant 
testified that he first noticed the rash on his arm in about 
October 1991.  He stated that he treated the rash with a 
prescribed cortisone cream and that it disappeared after 
about 21/2 weeks.  He testified that it periodically 
reappeared, and that in 1993 a rash appeared on his face, as 
well.  He related that he was told it was a type of virus or 
atopic dermatitis.  He indicated that the rash appeared on 
his face, arms, and back.  He testified that he had last had 
the rash about a month prior to the hearing, but that he did 
not currently have the rash.  He indicated that he had had a 
rash prior to service in 1988 but that it was not the same 
type.  He indicated that after the rash in 1988 he did not 
have a rash again until 1991.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  Next, the Board notes that 
any VCAA defect is harmless error as the claim is herein 
granted.  

Service medical records show that the veteran had atopic 
dermatitis during service.  VA treatment records reflect a 
diagnosis of atopic dermatitis.  On VA examination in 
February 1996, the diagnosis a history of atopic dermatitis 
in service was noted and the diagnosis was atopic dermatitis.  
The Board is unable to disassociate the in-service atopic 
dermatitis from post-service atopic dermatitis.  The evidence 
is in favor of the claim of entitlement to service connection 
for atopic dermatitis.  Consequently, the benefits sought on 
appeal are granted.  


ORDER

Service connection for atopic dermatitis is granted.  



____________________________________________
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


